        Case 2:21-cr-00004-DLC Document 15 Filed 03/23/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION


UNITED STATES OF AMERICA,                           CR 21–04–BU–DLC

              Plaintiff,

       vs.                                                 ORDER

JOSEPH MARK PARSONS MENKE,

              Defendant.


      Before the Court is the United States’ Unopposed Motion to Dismiss

Indictment Without Prejudice. (Doc. 13.) Defendant Joseph Mark Parsons Menke

is deceased. (Doc. 14 at 2.) Consequently, the Court declines to dismiss the matter

without prejudice and will instead dismiss it with prejudice.

      Accordingly, IT IS ORDERED that the motion (Doc. 13) is GRANTED to

the extent it seeks dismissal of the Indictment and DENIED to the extent it seeks

such dismissal to be without prejudice.

      IT IS FURTHER ORDERED that the Indictment (Doc. 1) is DISMISSED

WITH PREJUDICE.

      IT IS FURTHER ORDERED that the Pretrial Conference in this matter

currently scheduled for March 24, 2021 at 10:15 A.M. is VACATED.

                                          1
 Case 2:21-cr-00004-DLC Document 15 Filed 03/23/21 Page 2 of 2



DATED this 23rd day of March, 2021.




                               2
